DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/22 has been entered.
 
Allowable Subject Matter
1.	Claims 2-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a respective temperature sensor associated with each P1, B, and T winding; a switching apparatus to switch assignments between the P1, B and T windings; and a capacitor bank coupled to the inductor, wherein the B winding suppresses back EMF generated by a pulse power generator and input to P1, the T winding contains field emitted EMF created by the pulse power, and further wherein the input pulse power input is converted to a constant current output into the capacitor bank such that its time duration is extended by the combination of the inductor windings plus the capacitor bank to thereby minimize the peak inductance below the inductor’s saturation point.as claimed in combination with the remaining limitations of independent claim 2.
Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a switching circuit having a first switch applying direct current (DC) pulse energy to a power winding P1, and configured to change an operating mode of the inductor based on a coupling of the input terminals to the output terminals, and wherein the B winding diminishes a reactive element consequential to a trailing edge of the power pulse delivered by the switch, and wherein the T winding abates the residual reactive element and subdues back Electromagnetic Force (EMF) energy emitted from the inductor, wherein the back EMF comprises an induced force that opposes the direction of current that is induced in the inductor, and wherein the pulse energy 1s input to a capacitor bank and converted to a constant current output such that its time duration is extended by the combination of the inductor windings plus the capacitor bank to thereby minimize the peak inductance below the inductor’s saturation point. as claimed in combination with the remaining limitations of independent claim 10.
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a switching circuit having a first switch applying direct current (DC) pulse energy to the power winding, and configured to change an operating mode of the inductor based on a coupling of input terminals to output terminals of the inductor; a supervisory control unit disposed between a high voltage (HV) bank and a service bank (SV); and a suppression circuit coupled to the inductor and comprising a diode suppressing back Electromagnetic Force (EMF) generated by pulse power input to the power winding of the inductor, and a containment circuit comprising a wire winding. the B winding and configured to contain field-emitted EMF created by the pulse power.as claimed in combination with the remaining limitations of independent claim 16.
Claims 3-9, 11-15 and 17-20 are allowed because each claim is directly or indirectly dependent of independent claims 2, 10 or 16.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837